Title: To Thomas Jefferson from John A. Hanna, 7 August 1803
From: Hanna, John A.
To: Jefferson, Thomas


          
            
              Sir
            
            Harrisburg Aug: 7th 1803
          
          Presuming that from the cession of Louisiana to the US: a number of offices will be in the gift of the Executive I take the liberty to mention my name—My Family is large and my means small when compared with the manner in which they have been educated—I was brought up to the Law, and would have practised still, had not imperious, (and I may say Republican) necessity forced me to stand a Candidate for the Legislature—I will be at Washington in due time when I will have the honer of communicating more freely with the President
          I am Sir with great Respect your Obedt Servant
          
            John A Hanna
            
          
        